IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LISA BALL AND RONALD BALL                : No. 378 MAL 2017
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
HOLY REDEEMER HEALTH SYSTEM,             :
GEMMA ROZMUS, M.D., AND GILBERT          :
TAUSCH, M.D.                             :
                                         :
                                         :
PETITION OF: LISA BALL                   :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2017, the Petition for Allowance of Appeal

is DENIED.